Citation Nr: 1748221	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to service connection for a left foot cyst.

2. Entitlement to service connection for left knee osteochondral defect status post-surgical synovectomy, osteoarthritis autograft and osteochondral lesion inferior medial femoral condyle osteoarthritis, stable joint (claimed as left knee injury).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from September 1986 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in March 2016.  A transcript is of record.

The matter was previously before the Board in June 2016, at which time it was remanded for further development.  It has been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The preponderance of the evidence shows the Veteran's left foot cyst is etiologically related to service.

2. The preponderance of the evidence shows the Veteran's left knee disability is not etiologically related to service.



	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1. The criteria for service connection for a left foot cyst have been met.  38 U.S.C.A. § 1101, 1110, 1111, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a left knee disability have not been met.   38 U.S.C.A. § 1101, 1110, 1111, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his service connection claims.  The Board finds the examinations adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for a left foot cyst

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran asserts that he developed a cyst on his left foot during service, and that he has continued to suffer pain as a result of the cyst, and its residuals, since that time.  

Service treatment records from February 1990 document the Veteran's complaints of left foot pain, and show he was diagnosed with a cyst on the left foot.  Although drainage was recommended, the Veteran testified at his March 2016 Board hearing that he preferred not to be treated with a needle, adding he "just took care of it by [him]self."  He added he was advised to stay off his feet for "a couple of days," at the time.  He added that symptoms have been present since separation.

The Veteran underwent a VA examination to address the etiology of his left foot cyst in October 2016.  That examiner indicated the Veteran did not have a cyst at the time of examination.  In a March 2017 addendum opinion, however, he acknowledged the presence of a diagnosis of left foot cyst in the record, and that its residuals might still be expected to confer symptoms.  He added that, based on the evidence of record, including the Veteran's consistent accounts of foot pain since service, it was more likely than not that the left foot cyst, or its residuals, were related to service.

The Board accepts this opinion and finds that it constitutes the most probative evidence of record on the question of etiology of the cyst.  It is in accord with the Veteran's consistent contentions, and is supported by the aforementioned service treatment records.  As such, the Board finds the preponderance of the evidence is in favor of the service connection claim.

Entitlement to service connection for a left knee disability

The Veteran asserts that his left knee disability, diagnosed as osteochondral defect status post-surgical synovectomy, osteoarthritis autograft and osteochondral lesion inferior medial femoral condyle osteoarthritis, stable joint, is related to service.  He states that his left knee pain began in service, and has continued more or less unabated since that time.

The service treatment records are silent for left knee-related complaints or treatment.  They do not reflect any injury diagnosed in service, and the medical record does not show left knee-related complaints or treatment received in the year following separation.

The record does reveal that the Veteran suffered a left knee injury in February, 2000, approximately ten years after separation, for which he sought emergency treatment.  Treatment notes from that time indicate the Veteran suffered internal derangement of the left knee after a misstep which caused his knee to buckle.  The Veteran reported pain, and was observed to ambulate with an antalgic gait in the wake of that injury.  The Veteran underwent surgery on the left knee in 2001.

A January 2004 letter from M.S., the Veteran's treating private physician, indicates the Veteran also suffered a left knee injury while on the job as a police officer in 2003.  The letter states that the Veteran reported stepping on debris at the scene of a motor vehicle accident, aggravating his prior knee injury.  The letter and accompanying treatment records detail the Veteran's history of knee problems, but do not mention in-service left knee problems of any kind, and do not attribute knee problems to any aspect of service.  

The Veteran underwent a VA knee examination in July 2010 to address the etiology of his left knee disability.  The Veteran reported to the examiner that his "knee was weakened by active duty employment activities," but does not appear to have outlined a specific injury, and, the service records being silent as to any such injury, the examiner furnished a negative nexus opinion. 

A second VA examination was conducted in October 2016.  That examiner stated that, based on the Veteran's account of bilateral knee pain in service, beginning in basic training, it was reasonable to assume a relationship between the Veteran's left knee problems and service.  The Board finds this opinion problematic as the opinion does not address the post-service left knee injuries discussed above, which the record strongly suggests constitute the proximate cause of the Veteran's current knee problems.  As such, the opinion is afforded little probative weight.

Rather, the Board finds the accounts of the post-service left knee injuries to constitute the most probative evidence of record on the question of the etiology of the Veteran's left knee disability.  While the Veteran reports knee pain since service, in none of the post service treatment records related to his post-service injuries, did he mention any prior knee pain or problems. 

The Board has considered with sympathy the Veteran's contentions with respect to his left knee disability.  However, it cannot afford great probative weight to his assertions with respect to its etiology in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his left knee disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of an osteochondral defect related to knee surgery is limited to the purview of someone with medical knowledge and training, which knowledge and training the Veteran does not have.

In sum, weighing the evidence of record, the Board finds that the most probative evidence does not support a finding that the Veteran's current left knee conditions are related to his reports of pain in service. The post service treatment records are more probative as to the onset of his knee disabilities than the other evidence of record. As the preponderance of the evidence is against the claim, service connection for a left knee disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left foot cyst is granted.

Entitlement to service connection for left knee osteochondral defect status post-surgical synovectomy, osteoarthritis autograft and osteochondral lesion inferior medial femoral condyle osteoarthritis, stable joint is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


